Citation Nr: 0201728	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  97-05 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric condition, to include post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

The veteran and his brother  



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) from rating decisions of the ROIC.  

The veteran testified at a hearing before a Hearing Officer 
at the ROIC in October 1996.  

Then, in April 2000, the veteran and his brother testified at 
a hearing in Washington, DC, before the undersigned Member of 
the Board.  

In July 2000, the Board remanded the case for additional 
development of the record.  


\
REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

As noted in the previous remand, the veteran is seeking 
service connection for a psychiatric disorder, to include 
PTSD.  

At the April 2000 hearing at the Board, the veteran testified 
that he had sought treatment at a VA facility for a 
psychiatric disorder in 1971, shortly after service.  He 
indicated that he was examined and referred to a private 
hospital for treatment.  He was unable to identify that 
private facility, except that it was located in Philadelphia.  

In the Board's July 2000 remand, the ROIC was instructed to 
contact the veteran in order to obtain the names and 
addresses of all health care providers who had treated him 
for the claimed psychiatric disorder, to include PTSD, since 
service.  

In addition, the veteran was to be instructed to submit all 
medical evidence that supported his assertion that he had an 
innocently acquired psychiatric disability, to include PTSD, 
due to service.  

The ROIC is shown to have sent a letter to the veteran, but 
no response was received.  In August 2001, the ROIC issued a 
Supplemental Statement of the Case.  

As noted by the veteran's representative in a February 2002 
communication, the veteran had moved three years earlier.  
The representative provided the veteran's new address and 
requested that the ROIC again attempt to contact the veteran.  

Inasmuch as the Board's Remand instructions were not 
completed, the case must be remanded to the RO for the 
purpose of obtaining completion of the previously requested 
development.  See Stegall v. West, 11 Vet. App. at 271.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective November 9, 2000.

Accordingly, the case is REMANDED to the ROIC for the 
following action:

1.  The ROIC should take appropriate 
steps in order to contact the veteran in 
order to obtain the names and addresses 
of all health care providers who have 
treated him for the claimed psychiatric 
disorder, to include PTSD, since service.  
The veteran also should be instructed to 
submit all medical evidence which tends 
to support his assertion that he has an 
innocently acquired psychiatric 
disability, to include PTSD, that was 
incurred in or aggravated by service.  
After securing the necessary releases, 
the ROIC should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  

2.  The ROIC should then review the 
evidence of record, after undertaking any 
additional development which it may deem 
necessary with regard to either claim for 
service connection.  In reviewing the 
file, the ROIC should be mindful to 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
and 38 C.F.R. §§ 3.159, 3.326 (See 66 
Fed. Reg. 45,620 (Aug. 29, 2001)), has 
been completed.  If any action taken 
remains adverse to the veteran, then he 
and his accredited representative should 
be furnished with a Supplemental 
Statement of the Case and be given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran needs to 
take no action until he is informed.  The purpose of this 
remand is to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.  

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



